UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4059
MARK THOMPSON,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CR-00-147-AMD)

                      Submitted: August 19, 2002

                      Decided: November 19, 2002

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Martin J. Clarke,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. THOMPSON
                              OPINION

PER CURIAM:

   Mark Thompson appeals his conviction for possession of a firearm
after having been convicted of a crime punishable by imprisonment
in excess of one year, in violation of 18 U.S.C. § 922(g) (2000). Find-
ing no reversible error, we affirm.

   Thompson first contends the district court erred by denying his
motion to dismiss the charges against him. Thompson contends he
was denied the right to a speedy trial in violation of the Sixth Amend-
ment. We review the district court’s factual findings for clear error
and its legal conclusions de novo. United States v. Ward, 171 F.3d
188, 193 (4th Cir. 1999). We find no error in the district court’s deci-
sion to deny Thompson’s motion. See Barker v. Wingo, 407 U.S. 514,
530 (1972).

   Thompson next contends the district court erred in denying his sup-
pression motion. This court reviews the factual findings underlying a
motion to suppress for clear error, while reviewing the legal determi-
nations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Reviewing the evidence in the light most favorable to the Gov-
ernment, see United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998), we find that at the time of Thompson’s seizure, police at the
very least had reasonable suspicion that criminal activity was afoot.
See Terry v. Ohio, 392 U.S. 1 (1968). Consequently, the court prop-
erly denied Thompson’s suppression motion.

  Accordingly, Thompson’s conviction is affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED